DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 12/05/18.  As directed by the amendment: claims 1, 3-8, 12 and 14-16 have been amended, claims 2 and 13 have been canceled, and no new claims have been added.  Thus, claims 1, 3-12 and 14-16 are presently pending in the application.

Drawings
The drawings are objected to because reference number 8 in fig. 2 should not be underlined since it is not contained within structure of the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

The drawings are objected to because of the unlabeled rectangular box 4 shown in figure 2.  The drawings should be provided with suitable descriptive legends.  See: 37 CFR 1.84 (n) and (o).
The drawings are objected to because the drawings contain blank boxes and other shapes, which are not widely, recognized engineering symbols. Applicant must supply a suitable legend.  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.  
37 CFR 1.84(n) and (o) permit use of symbols which are not universally recognized, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. In addition, suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. (Emphasis added). Thus the examiner may require, on a case-by-case basis, the use of descriptive legends where it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein. "When possible, a drawing should be so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere inspection of said drawing. The necessity of reading the specification in connection with the drawing should be avoided, if possible." See Ex Parte Hartley, 1901 C.D. 247 (Comm'r Pat. 1901).
In the instant case, figure 2 has a box with lines connecting the shapes together and the use of descriptive legends is necessary because it is .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 25, line 1 recites “FIG. 1” suggested to be changed to --FIG. 2--.
Paragraph 28, line 10 recites “follow” which has an extra l.   
Appropriate correction is required.

Claim Objections
Claim 12 objected to because of the following informalities: Claim 12 recites “sealing engage” suggested to be changed to --sealingly engage-- to correct a grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the interior portion includes a plurality of projections suitable for heat transfer disposed in close proximity on one of the number of interior surfaces, wherein each projection extends from the respective interior surface,” however it is unclear how there can be a respective interior surface that references back to “one of the number of interior surfaces.” The language is suggested to be changed to --wherein the interior portion includes a plurality of projections suitable for heat transfer disposed in close proximity on [[one of]] the number of interior surfaces, wherein each a respective interior surface-- to provide clarity to the limitations and since “the respective interview surface” lacks proper antecedent basis. 
Claims 3-6 and 14-16 recite “the plurality of structures,” which lacks proper antecedent basis.
Claim 8 recites “wherein the housing comprises an insulating coating disposed on at least one exterior surface of the number of exterior surfaces,” however this recitation is confusing since claim 1, from which claim 8 depends, recites that the number of exterior surfaces are positioned to be exposed to a surrounding environment. An insulating coating disposed on at least one exterior surface of the number of exterior surfaces no longer allows for the number of exterior surfaces to be positioned to be exposed to a surrounding environment.
Claim 12 recites “wherein the interior portion includes a plurality of projections suitable for enhancing heat transfer disposed in close proximity on one of the number of interior surfaces, wherein each structure extends from the respective interior surface,” however it is unclear how there can be a respective interior surface that references back to “one of the number of interior surfaces.” The language is suggested to be changed to --wherein the interior portion includes a plurality of projections suitable for enhancing heat transfer disposed in close proximity on [[one of]] the number of interior surfaces, wherein each [[structure]]projection extends from [[the]]a respective interior surface-- to provide clarity to the limitations and since “each structure” and “the respective interview surface” lack proper antecedent basis. 
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jablonski (2015/0128949).
Regarding claim 1, in fig. 1-5 Jablonski discloses a component (42, 46 and 34) for use in a user circuit (10, 14 and 12) for delivering a flow of a treatment gas to the airway of a patient, the component comprising: a housing (42 and 46) comprising: an exterior portion (outer surfaces of 42 and 46) having a number of exterior surfaces (outer surfaces of 42 and 46) positioned to be exposed to a surrounding environment (outer surfaces of 42 and 46 are exposed to their surrounding environment of at least fabrics 40 and 44, however since 40 and 44 are fabric there will likely be some additional exposure to the surrounding air as well); and an interior portion (inner surfaces of 42 and 46) having a number of interior surfaces (inner surfaces of 42 and 46) defining a passageway 32 through the housing, wherein the interior portion includes a plurality of projections 34 suitable for heat transfer disposed in close proximity on one 
Regarding claim 3, Jablonski discloses that the plurality of structures comprises a plurality of fins (34, Fig. 3-4).
Regarding claim 4, Jablonski discloses that the plurality of structures comprises a plurality of finger-like projections (34, Fig. 3-4).
Regarding claim 5, Jablonski discloses that the plurality of structures comprises a plurality of elements formed as a surface texture (34 have a texture, which by definition is the surface of a material).
Regarding claim 6, Jablonski discloses that the plurality of structures comprises at least two of the group consisting of: a fin 34, a finger-like projection 34, and a surface texture 34.
Regarding claim 8, Jablonski discloses that the housing comprises an insulating coating (fabric 40 and 44) disposed on at least one exterior surface of the number of exterior surfaces.
Regarding claim 9, Jablonski discloses that the housing comprises a conduit (14 is a conduit with passageway 32).
Regarding claim 10, Jablonski discloses that the housing comprises a fluid coupling conduit (14 is a fluid coupling conduit that couples to a mask 12).
.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dravitzki et al. (2012/0138061).
Regarding claim 1, in fig. 1-1 to 1-4 Dravitzki discloses a component 40 for use in a user circuit (structure in fig. 1-1) for delivering a flow of a treatment gas to the airway of a patient, the component comprising: a housing (structure in fig. 1-4) comprising: an exterior portion (outer surfaces of 40) having a number of exterior surfaces (outer surfaces of 40) positioned to be exposed to a surrounding environment (outer surfaces of 40 are exposed to their surrounding environment); and an interior portion (inner surfaces of 40) having a number of interior surfaces (inner surfaces of 40 including surfaces adjacent to bellows 64 and interior surface that 44 extends from) defining a passageway (See fig. 1-4) through the housing, wherein the interior portion includes a plurality of projections (44 and bellows 64 projections) suitable for heat transfer disposed in close proximity on one of the number of interior surfaces (Fig. 1-4), wherein each projection extends from the respective interior surface into the passageway (Fig. 1-4), and wherein the exterior portion has a first heat capacity, and wherein the interior portion has a second heat capacity which is less than the first heat capacity (due to the increased number of projections on the interior portion with respect to the exterior portion as well as the matte interior portion and polished exterior portion [0271]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jablonski (2015/0128949) in view of Haibach (2014/0318546).
Regarding claim 12, in fig. 1-4 Jablonski discloses a patient circuit (4, 6, 10, 14 and 12) for use in delivering a flow of treatment gas to an airway of a patient, the patient circuit comprising: a delivery conduit (6 and 10) having a first end structured to be coupled to a pressure generating device (end of 6 coupled to 4) and an opposite second end (end of 10 coupled to 14); a patient interface device 12 structured engage the patient; and a fluid coupling conduit 14 coupled between the second end of the delivery conduit and the patient interface device, wherein at least one of the delivery conduit, the patient interface device or the fluid coupling conduit include a housing (fluid coupling conduit 13 has housing 42 and 46) comprising: an exterior portion (outer surfaces of 42 and 46) having a number of exterior surfaces (outer surfaces of 42 and 46) positioned to be exposed to a surrounding environment (outer surfaces of 42 and 46 are exposed to their surrounding environment of at least fabrics 40 and 44, however since 40 and 44 are fabric there will likely be some additional exposure to the surrounding air as well); and an interior portion (inner surfaces of 42 and 46) having a number of interior surfaces (inner surfaces of 42 and 46) defining a passageway 32 through the housing, wherein the exterior portion has a first heat capacity, wherein the interior portion includes a plurality of projections 34 suitable for enhancing heat transfer disposed in close proximity on one of the number of interior surfaces (Fig. 3-4), wherein each structure extends from the respective interior surface into the passageway (Fig. 3-4), and wherein the interior portion has a second heat capacity which is less than the first heat capacity (due to the projections 34), but does not explicitly recite that the patient 
Regarding claim 14, the modified Jablonski discloses that the plurality of structures comprises a plurality of fins (34, Fig. 3-4, Jablonski).
Regarding claim 15, the modified Jablonski discloses that the plurality of structures comprises a plurality of finger-like projections (34, Fig. 3-4, Jablonski).
Regarding claim 16, the modified Jablonski discloses that the plurality of structures comprises a plurality of elements formed as a surface texture (34 have a texture, which by definition is the surface of a material, Jablonski).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwok et al. (6,044,844) to a mask and harness assembly having a conduit with projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785